724 N.W.2d 469 (2006)
Raymond MacDONALD, and The Scarab Club, Plaintiffs-Appellants,
v.
Patricia REED, James Tottis, Breta Brookes, Ronald Miller, John Allen, George Booth, Donna Cyrbok, Ric Geyer, Ralph Hartshorn, Lynn Jovick, John Wickey, William Murcko, and Marisa Lenhard, Defendants-Appellees.
Docket No. 132071, COA No. 264940.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The motion to strike is DENIED. The application for leave to appeal the March 30, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Costs of $250 are assessed against plaintiff MacDonald in favor of defendants under MCR 7.316(D)(1) for filing a vexatious appeal.